Plaintiff in error, hereinafter called defendant, was convicted in the county court of Canadian county of unlawful possession of intoxicating liquor and was sentenced to pay a fine of $75 and to serve 30 days in the county jail. Judgment was entered on July 1, 1935, *Page 231 
at which time defendant was given 30 days in which to make and serve case-made. Thereafter further extension of time to make and serve case-made was made by the county judge, but no order extending the time in which to file appeal was made at any time. The appeal was lodged in this court on September 13th. In misdemeanor cases the appeal must be taken within 60 days after the judgment is entered, unless the court, for good cause shown, extends the time not to exceed 60 days additional. Section 3192, Okla. Stat. 1931. Logan v. State,51 Okla. Cr. 448, 3 P.2d 748.
The case-made not having been filed in this court until after the expiration of 60 days, the appeal comes too late, and this court does not acquire jurisdiction.
The attempted appeal is dismissed.